     Case 2:19-cv-02342-KJM-AC Document 13 Filed 06/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GABRIEL PRICE,                                      No. 2:19-cv-2342 AC P
12                        Plaintiff,
13            v.                                          ORDER and
14    J. LINK,                                            FINDINGS AND RECOMMENDATIONS
15                        Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. This case is referred to the undersigned United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c). By order filed

20   May 6, 2020, the undersigned screened plaintiff’s original complaint pursuant to 28 U.S.C. §

21   1915A and found that it failed to state a cognizable federal claim. See ECF No. 9. The court

22   granted plaintiff leave to file an amended complaint, with instructions for doing so. Id.

23          Plaintiff has filed an amended complaint, ECF No. 12, which is virtually identical to his

24   original complaint, ECF No. 1. Review of the amended complaint pursuant to 28 U.S.C. § 1915A

25   demonstrates that it too fails to state a cognizable federal claim for relief, for the reasons

26   previously identified by this court. Plaintiff’s failure to cure his pleading defects by amendment,

27   having been informed of the legal standards that apply to his putative claim, indicates that further

28   amendment would be futile. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987).
                                                         1
     Case 2:19-cv-02342-KJM-AC Document 13 Filed 06/25/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a
 2   district judge to this action.
 3           Further, for the reasons previously explained by the undersigned, see ECF No. 9, IT IS
 4   HEREBY RECOMMENDED that this action be dismissed without prejudice pursuant to 28
 5   U.S.C. § 1915A.
 6           These findings and recommendations are submitted to the United States District Judge
 7   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 8   days after being served with these findings and recommendations, plaintiff may file written
 9   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
10   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
11   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
12   F.2d 1153 (9th Cir. 1991).
13   DATED: June 24, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
